Citation Nr: 1632237	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  09-09 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than August 15, 2007 for the award of service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial rating in excess of 70 percent for PTSD. 

3.  Entitlement to service connection for alcohol abuse as secondary to service-connected PTSD. 

4.  Entitlement to service connection for drug abuse as secondary to service-connected PTSD. 

(The issue of whether a timely notice of disagreement (NOD) was filed in response to a June 2006 rating decision's denial of entitlement to service connection for an acquired psychiatric disorder is addressed in a separate Board decision.)




REPRESENTATION

Appellant represented by:	Loreain Tolle, Agent


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 2002 to December 2005 with service in Iraq in support of Operation Iraqi Freedom.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and a July 2010 rating decision issued by the RO in Roanoke, Virginia.  Jurisdiction over this claims file is currently held by the Roanoke RO.   

This case was previously before the Board in February 2014 when it remanded for further action by the originating agency.  The case has now returned to the Board for additional appellate action.

The Veteran testified at a hearing before the one of the undersigned Veterans Law Judges (VLJ) in August 2013 at the Board's Central Office in Washington, D.C.  He also testified before one of the other undersigned VLJs at a second Central Office hearing in June 2016.  When an appellant has a personal hearing before two separate VLJs during the appeal and the hearings cover one or more common issues, a third VLJ is assigned to a panel after the second Board hearing has been held prior to appellate review.  The Veteran must then be provided the opportunity for an additional hearing before the third VLJ.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011) (interpreting 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision).  This does not mean that the hearing must be held before every member of the panel at the same time, but rather "only that [the appellant] be afforded the opportunity to be heard...by every panel member who will decide his case." Id.  

The Veteran was informed of his right to an additional hearing before a third VLJ at the June 2016 hearing.  He waived this right and requested that the Board proceed with a decision based on the two hearings, transcripts of which are associated with the claims file.  

The issues of entitlement to an increased initial rating for PTSD and entitlement to service connection for alcohol and drug abuse as secondary to PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, was received in January 2006 and denied by the RO in an unappealed June 2006 rating decision. 

2.  Relevant official service department records (consisting of personnel records submitted by the Veteran) that were available but not of record at the time of the June 2006 rating decision were associated with the claims file in August 2007.  

3.  The award of entitlement to service connection for PTSD in the November 2007 rating decision was based in part on the new service personnel records. 
4.  Entitlement to service connection for PTSD first arose on December 31, 2005.


CONCLUSION OF LAW

The criteria for an effective date of December 31, 2005 for the award of service connection for PTSD are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that an earlier effective date is warranted for the award of service connection for PTSD, originally claimed as depression, anxiety, and an adjustment disorder.  The initial claim for service connection for an acquired psychiatric disorder was received by VA in January 2006 and denied in a June 2006 rating decision.  At that time, the RO found that the record did not establish a verified in-service stressor.  Although the Veteran was diagnosed with PTSD by a March 2006 VA examiner related to his reports of mortar and rocket attacks in Iraq, the RO noted that the Veteran's service medical records and Certificate of Release or Discharge from Active Duty (DD Form 214) did not demonstrate his participation in combat or any other stressful event.  The Veteran was informed of the rating decision in a June 15, 2006 notice letter and did not file a timely appeal, thus rendering the decision final at the end of the one-year period.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

On August 15, 2007, the Veteran submitted an untimely NOD with the June 2006 rating decision denying service connection for PTSD.  This correspondence was treated as a claim to reopen, and entitlement to service connection for PTSD was subsequently granted in the November 2007 rating decision on appeal.  An initial 30 percent evaluation was assigned effective August 15, 2007, the date the Veteran's claim to reopen was received.  

The effective date of an award of service connection based on new and material evidence received after a final adjudication will be the later of the date entitlement arose or the date of receipt of the reopened claim unless the new and material evidence consists of service department records, in which case the effective date will be the later of the date entitlement arose or the date of receipt of the earlier claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The Board finds that an earlier effective date is warranted in this case as the award of service connection for PTSD in the November 2007 rating decision was based, in part, on relevant official service department records received by VA and not associated with the claims file at the time of the June 2006 rating decision.  38 C.F.R. § 3.156(c)(1), (c)(3).  As noted above, the initial June 2006 denial of the Veteran's claim was based on the lack of a verified in-service stressor; however, the RO only considered the Veteran's service medical records and DD Form 214 when finding that he did not participate in combat and had no other stressful in-service events.  There is no indication that the Veteran's personnel records were requested or considered by the RO.  In August 2007, in support of his claim to reopen service connection for PTSD, the Veteran submitted copies of various official service personnel records demonstrating his participation in combat.  These records included a copy of the Veteran's Army Commendation Medal, a letter of recommendation from his commanding officer, and a copy of a certificate of achievement all verifying the Veteran's participation in combat while serving on active duty in Iraq.  

The Veteran's service personnel records, establishing his involvement in combat operations during military service, existed at the time of the June 2006 denial of the claim for service connection and were not previously associated with the claims file.  VA's failure to request them in connection with the original service connection claim was not due to any failure on the part of the Veteran to provide VA with sufficient information for their identification.  The Veteran's DD Form 214 was of record in June 2006 and established he was in receipt of the Army Commendation Medal, served in support of Operation Iraqi freedom, and was present in an imminent danger pay area.  He also reported during the March 2006 VA psychiatric examination that he was exposed to rocket and mortar attacks while serving in Iraq.  VA could have requested and obtained his service personnel records in association with the January 2006 claim for service connection for PTSD and verified his combat participation at that time.  Therefore, the Veteran's official service department personnel records were available to VA at the time of his initial denial of service connection for PTSD.  See Mayhue v. Shinseki, 24 Vet. App. 273, 280-82 (2011) (it was VA's failure to use the information that it always had available, and not any inaction on the part of the veteran, that prevented the Agency from corroborating the purported stressor at an earlier date).  

As noted above, the award of service connection for PTSD in the November 2007 rating decision was based on the verification of the Veteran's participation in combat by the newly received service personnel records.  Under 38 C.F.R. § 3.156(c)(3), if an award is made based all or in part on the receipt of official service department records not previously associated with the claims file, the effective date of the award is the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  

In this case, the Veteran's initial claim for service connection was received on January 2006 and he was discharged from active duty service on December 30, 2005.  The effective date of an award of service connection shall be the day following the date of discharge or release if application is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  As the Veteran's claim was received within a year from the date of his discharge from active military service, the appropriate effective date for the award of service connection for PTSD is December 31, 2005, and the claim is granted. 



ORDER

Entitlement to an effective date of December 31, 2005 for the award of service connection for PTSD is granted.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to further develop evidence to support the Veteran's claims for an increased initial rating for PTSD and service connection for alcohol and drug abuse.  

The Veteran has received treatment for substance abuse and addiction with two private physicians during the claims period.  Letters submitted from these private doctors in August 2008 and September 2013 contain medical opinions linking his substance abuse to service-connected PTSD, but the proffered medical opinions were not accompanied by any rationale or basis.  The Board therefore finds that attempts should be made to obtain the treatment records from these physicians, especially as the records may also contain information relevant to the claim for an increased initial rating for PTSD.  

The Veteran's VA treatment records are also incomplete.  He testified during the June 2016 Central Office hearing that he was scheduled to enter a substance abuse treatment program at the Richmond VA Medical Center (VAMC) in approximately two weeks.  Information received from the Richmond VAMC establishes that the Veteran was admitted on June 9, 2016, but records from this hospitalization are not included in the claims file.  The claims file also indicates that relevant records from the Salem VAMC are also missing.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, the Board finds that another VA psychiatric examination must be provided to determine the current severity of the Veteran's PTSD and whether his alcohol and drug abuse are secondary to the service-connected condition.  The Veteran was last examined by VA in January 2016, but since that time, his mental condition appears to have deteriorated based on records of his substance abuse treatment at the Richmond VAMC in May 2016.  However, it is not clear if his behavior and symptoms at that time were a result of service-connected PTSD or were due to other nonservice-connected factors, diagnoses, or conditions.  A VA psychiatric examination is therefore necessary to determine the severity of the Veteran's service-connected PTSD and whether his alcohol and drug abuse are caused or aggravated by PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete records of treatment from the Richmond VAMC dating from June 9, 2016 to the present; and, from the Salem VAMC dated from February 2011 to January 2013 and from November 2015 to the present.  

2.  Contact the Veteran at his current address and ask him to complete medical release forms for Dr. Martha Wunsch in Blacksburg, Virginia, and Dr. Richard Jackson at The TASL Clinic also in Blacksburg, Virginia.

Information received from these physicians indicates that Dr. Wunsch treated the Veteran in an addiction medicine clinic from December 2007 and Dr. Jackson treated the Veteran for opioid and alcohol addiction from January 27, 2012.  

If valid release forms are received, obtain the complete records of treatment reported by the Veteran.  All efforts made to obtain the records should be documented in the claims file, and if any records are unavailable, the Veteran and his representative should be informed and provided the opportunity to submit the requested records.

3.  Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The claims file must be made available to and reviewed by the examiner.

After review of the claims file and performing a full examination of the Veteran, the examiner should determine the following:

a)  Identify all current manifestations of the service-connected PTSD.  The examiner should also provide an opinion concerning the current degree of social and occupational impairment due to the service-connected psychiatric disability.  

b)  To the extent possible, separate out symptoms associated with the service-connected PTSD from any other diagnosed psychiatric disorders and provide an opinion concerning the current degree of social and occupational impairment due solely to the service-connected PTSD.

With respect to the above, the examiner is informed that medical records from the Veteran's May 2016 inpatient substance abuse treatment program at the Richmond VAMC include a psychiatric consultation performed in the emergency department on May 23, 2016.  The examining psychiatrist found that the Veteran was making conditional threats of suicide to remain housed in the hospital until June 2016.  The Veteran was diagnosed with malingering, a substance use disorder, a historical diagnosis of PTSD, but had no active symptoms detected on the current examination. 

c)  Whether it is at least as likely as not (i.e., probability greater than 50 percent), that the Veteran's alcohol and drug abuse are caused or aggravated by the service-connected PTSD.  The examiner must address the aggravation aspect of the secondary service connection claim.  The Veteran has provided two medical opinions in support of secondary service connection dated in August 2008 and September 2013.

The complete bases for all medical opinions must be provided.

4.  After completing the action detailed above, readjudicate the claims on appeal with consideration of all the evidence of record.  If the benefits sought are not granted in full, return the case to the Board if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

	(CONTINUED ON NEXT PAGE)




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________                       ____________________________
      A. C. MACKENZIE                                        MICHAEL J. SKALTSOUNIS
            Veterans Law Judge                                          Acting Veterans Law Judge
       Board of Veterans' Appeals                                   Board of Veterans' Appeals



__________________________________
T. MAINELLI
Veterans Law Judge
Board of Veterans' Appeals






Department of Veterans Affairs


